Citation Nr: 9916816	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-40 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease, status post coronary artery bypass graft times two 
with hypertension, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which an evaluation for 
coronary heart disease was confirmed and continued at 30 
percent.  The 30 percent rating represented a reduction, 
pursuant to 38 C.F.R. § 4.104 (Diagnostic Code 7017) and a 
June 1993 VA examination, from a 100 percent evaluation that 
had been granted to the veteran following his double coronary 
bypass graft in May 1992.  The 30 percent rating was made 
effective from July 1993 and was confirmed and continued 
until November 1996, when the RO increased the rating to 60 
percent, effective from July 1993.  However, the veteran's 
appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board previously referred to the RO the veteran's August 
1993 claims for service connection for side effects from his 
medication, anxiety, and impotence, and his August 1996 
claims for an increased rating for his psychiatric disorder 
and a total disability rating for compensation based on 
unemployability of the individual.  In addition, the Board 
notes that the veteran has raised the issue of compensation 
for a "surgical hernia" in October 1997 and later.  The 
record before the Board does not contain much documentation 
of actions taken by the RO subsequent to the Board's May 1997 
decision, and does not show that the RO has adjudicated these 
issues.  They are referred to the RO for appropriate action.



REMAND

In a May 1997 decision, the Board denied the appeal for an 
increased rating for the veteran's service connected coronary 
artery disease, status post coronary artery bypass graft 
times two with hypertension.  The veteran appealed that 
decision to the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter referred to 
as the Court).  In November 1998, the Court vacated the 
Board's decision and remanded it with instructions that the 
Board apply the revised regulations governing the rating 
criteria for diseases of the heart, 38 C.F.R. § 4.104, which 
became effective January 12, 1998.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991) and VAOPGCPREC 11-97 (O.G.C. 
Prec. 11-97).

Accordingly, the Board is remanding this issue to the RO for 
consideration of the veteran's claim for an increased 
evaluation for coronary artery disease, status post coronary 
artery bypass graft times two with hypertension, under the 
new criteria in accordance with Karnas, supra, and VAOPGCPREC 
11-97.

In order to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following actions:

1.  The RO should consider whether the 
current or former rating criteria are 
more favorable to the veteran, and 
reevaluate his service-connected coronary 
artery disease, status post coronary 
artery bypass graft times two with 
hypertension, in light of that 
determination.  In so doing, the RO 
should perform any necessary evidentiary 
development.

2.  If the benefit on appeal remains 
denied, the RO should furnish the veteran 
and his representative with a 
supplemental statement of the case, which 
should include the revised rating 
criteria, and give them the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

